                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                                                               2021 FFB -2 AM 11: 13
UNITED STATES OF AMERICA and the                                                     f=             p


STATES of GEORGIA, LOUISIANA,                                                                   I

TENNESSEE, and VIRGINIA ex rel.                       Civil Action No. 3:17-cv-01478
GREGORY FOLSE,
                                                      JUDGE TRAUGER
                               Plaintiffs

V.


CARE SERVICES MANAGEMENT LLC,
MARQUIS HEALTH SYSTEMS LLC,
MARQUIS MOBILE DENTAL SERVICES,
LLC, FLEUR DE LIS MOBILE DENTAL
LLC, GEORGIA MOBILE DENTAL LLC,
PREMIERE MOBILE DENTISTRY OF VA
LLC, and DOES 1-50

                               Defendants



                        MOTION FOR ADMISSION PRO HAC VICE

       The undersigned counsel for the State of Louisiana hereby moves, pursuant to Rule 83.01

for admission to appear pro hac vice in the above captioned action. Pursuant to 29 U.S.C. §1746,

I declare under penalty of perjury that the below is true and correct:

        1. I hereby certify that I am a member in good standing of the Federal District Court for
           the Middle District of Louisiana. A certificate of good standing is attached to this
           motion as Exhibit A;

       2. I am not, nor have I ever been, the subject of criminal proceedings; and

       3. I have not been the subject of any disciplinary proceedings by any disciplinary
          authority;

       4. I have not been found in contempt by any court or tribunal;

       5. I have not been sanctioned pursuant to 28 U.S.C. §1927;




     Case 3:17-cv-01478 Document 44 Filed 02/02/21 Page 1 of 2 PageID #: 174
       6. I have not been charged, arrested, or convicted of a criminal offense or offenses;

       7. I have read and am familiar with Local Rules of Court for the United States Court
          Middle District of Tennessee; and

       8. By seeking admission to practice before this court, I acknowledged that I am
          responsible for compliance with all rules of this Court and confer disciplinary
          jurisdiction for any alleged misconduct arising in the course of these proceedings.

       9. Additionally, Local Rule 83.01(d)(1) requires that attorneys admitted to appear pro hac
          vice in a civil matter retain local co-counsel to assist with the prosecution of the matter.
          Because the undersigned counsel represents a governmental entity that has been named
          in this qui tam matter, we request that the requirements of Local Rule 83.01(d)(1)
          requiring the retention of local co-counsel be waived.

                                                               Respectfull Submitted:


                                                               icholas    iez La. Bar 31701
                                                              Assistant lomey General
                                                              Medicaid Fraud Control Unit
                                                              Louisiana Department of Justice
                                                              1885 N. Third St.
                                                              Baton Rouge, LA 70802
                                                              Tel: (225)326-6204
                                                              Fax: (225)326-6295
                                                              Email: diezn@ag.louisiana.gov


                                      Certificate of Service

       I hereby certify that a copy of the foregoing has been electronically served via email on all
counsel of record on February 1, 2021.



                                                      r     las
                                                       ilchoZ
                                                      Assistant Attorney General




   Case 3:17-cv-01478 Document 44 Filed 02/02/21 Page 2 of 2 PageID #: 175
